                 Case 1:19-cr-00869-ER Document 46 Filed 05/29/20 Page 1 of 2




(212) 373-3250

(212) 492-0250

lreisner@paulweiss.com


         May 29, 2020



         By ECF

         Honorable Edgardo Ramos
         United States District Judge
         United States Courthouse
         40 Foley Square
         New York, NY 10007

                         Re:   United States v. Neil Cole,
                               19 Cr. 869 (ER)

         Dear Judge Ramos:

                       On behalf of Mr. Cole, we are responding to the letter from the
         government to the Court earlier today. We appreciate that the Court will proceed with
         the June 4 conference by telephone. We nevertheless want to make clear our opposition
         to the open-ended, three-month delay of the schedule “until late August 2020” proposed
         by the government.

                        Although we recognize there is significant uncertainty based on the
         ongoing COVID-19 crisis, we nevertheless would like to schedule trial for the earliest
         possible date consistent with health and safety considerations. The government’s
         proposal is not consistent with that objective.

                         We also are concerned that the open-ended, three-month delay proposed
         by the government may be an attempt to have the trial scheduled for the convenience of
         two of the prosecutors (who have an early October trial scheduled before Judge Rakoff),
         rather than in the interests of justice. We therefore object to the exclusion of time under
         the Speedy Trial Act until late August 2020 on the terms proposed by the government.
      Case 1:19-cr-00869-ER Document 46 Filed 05/29/20 Page 2 of 2


Honorable Edgardo Ramos
May 29, 2020                                                                           2


                 The open-ended delay sought by the government is particularly
inappropriate in this case. In addition to being baseless, the indictment here involves
transactions that took place six to seven years ago that are wholly immaterial (the total
dollar value of the challenged transactions represents 1.4 percent of company revenues
for the relevant period). Mr. Cole’s life has been upended by government investigations
for more than five years that have made it impossible for him to obtain professional
opportunities and employment in the brand licensing business. The interests of justice
firmly support providing Mr. Cole with the earliest reasonable opportunity to clear his
name and re-capture his reputation.

                Accordingly, we look forward to the June 4 conference and exploring the
possibility of a fall trial date.

                                       Respectfully yours,

                                       /s/ Lorin L. Reisner
                                       Lorin L. Reisner


cc:    Counsel of Record (by ECF)
